TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00380-CR
                                     NO. 03-04-00381-CR



                                  Charlotte Childs, Appellant

                                               v.

                                 The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
  NOS. B-02-0705-S & B-02-1037-S, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motions to dismiss these appeals are granted. See Tex. R. App. P.

42.2(a). Appellant’s motions for extension of time to file briefs are dismissed. The appeals are

dismissed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: October 21, 2004

Do Not Publish